 
Exhibit 10.1
 
NOTE CONVERSION AGREEMENT
 
THIS NOTE CONVERSION AGREEMENT (this “Agreement”) is entered into as of May 9,
2019, by and among SHARPSPRING, INC., a Delaware corporation (the “Company”),
SHSP HOLDINGS, LLC, a Delaware limited liability company (“SHSP Holdings”) and
EVERCEL HOLDINGS, LLC, a Delaware limited liability company and an affiliate of
SHSP Holdings, LLC (“Evercel,” and together with SHSP Holdings, the “Investor”).
 
B A C K G R O U N D :
 
A.           On March 28, 2018, pursuant to a Convertible Note Purchase
Agreement (the “Note Purchase Agreement”) between the Company and SHSP Holdings,
the Company issued to SHSP Holdings a Convertible Promissory Note in the
principal amount of $8,000,000 (the “Note”), which is convertible upon the terms
and conditions set forth therein into shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”).
 
B.           On March 28, 2018, concurrently and in connection with the
execution of the Note Purchase Agreement, the Company, SHSP Holdings and Evercel
entered into an Investors’ Rights Agreement (the “Investors’ Rights Agreement”)
setting forth certain rights and obligations of the parties thereto relating to
the ownership by SHSP Holdings of the Note, the shares of Common Stock issued or
issuable upon conversion of the Note, and certain other shares of Common Stock
owned or beneficially owned by the Investor.
 
C.           SHSP Holdings desires to convert the Note into shares of Common
Stock upon the terms of and subject to the conditions set forth in this
Agreement.
 
D.           The Board of Directors of the Company (the “Board”) has determined
that it is fair to and in the best interests of the Company and its stockholders
to enter into this Agreement with respect to the conversion by SHSP Holdings of
the Note into shares of Common Stock upon the terms of and subject to the
conditions set forth in this Agreement.
 
A G R E E M E N T :
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Conversion of the Note.
 
(a) Subject to the terms and conditions of this Agreement, effective May 9, 2019
(the “Conversion Date”), the Note shall be converted (the “Conversion”) into
1,241,635 shares of Common Stock (the “Conversion Shares”).
 
(b) Promptly (and in any event, within ten (10) business days) after the
Conversion Date, the Company shall cause its transfer agent to issue and
promptly deliver to Investor, at no cost to Investor, one or more stock
certificates registered in the name of SHSP Holdings evidencing the Conversion
Shares.
 

 
1

 
 

2. Effect of Conversion and Delivery of Conversion Shares. The parties to this
Agreement hereby acknowledge and agree as follows:
 
(a)           Effective as of the Conversion, SHSP Holdings shall be deemed to
be the holder of record of the Conversion Shares, regardless of when the
Conversion Shares are actually issued and delivered to SHSP Holdings in
accordance with Section 1(b) of this Agreement.
 
(b)           Effective as of the Conversion, (i) the Note shall be deemed to
have been converted into the Conversion Shares, and any interest in any amount
shall cease to accrue or be payable with respect to the Note, and (ii) SHSP
Holdings shall cease to be a holder of any Notes, and the Note shall cease to be
outstanding, for purposes of Sections 2, 3 and 4 of the Investors’ Rights
Agreement.
 
(c)           Effective as of the issuance and delivery of the Conversion Shares
to SHSP Holdings in accordance with Section 1(b) of this Agreement, the Note
shall be canceled and terminated in its entirety and of no further force and
effect, and any and all indebtedness and other obligations of the Company under
the Note shall be fully performed and discharged, and any and all claims or
rights of SHSP Holdings or its affiliates thereunder shall be fully and finally
extinguished and released.
 
(d)           The respective rights and obligations of the parties with respect
to the Conversion Shares shall be governed under the Investors’ Rights
Agreement. The parties acknowledge that the Conversion Shares shall be
“Registrable Securities” as such term is defined in the Investors’ Rights
Agreement.
 
3.            
Investor Board Representation. The parties acknowledge and agree that, effective
as of the Conversion, the Investor shall cease to have any right to designate
any person for election to the Board. Concurrently with the execution of this
Agreement, the Investor shall cause Daniel C. Allen to submit to the Company an
undated letter of resignation substantially in the form attached hereto as
Exhibit A, which resignation may be accepted by the Board at any such time as it
may determine in its sole discretion and will be effective immediately upon such
acceptance. The Company will provide notice to Mr. Allen promptly after any
acceptance of such resignation.
 
4.            
Request for Registration. The parties acknowledge and agree that,
contemporaneous with the execution of this Agreement, Investor hereby requests
pursuant to Section 1.2(a) of the Investors’ Rights Agreement that the Company
register under the Securities Act of 1933, as amended (the “Securities Act”),
for resale pursuant to Rule 415 under the Securities Act, all of the Conversion
Shares, as well as all shares of Common Stock beneficially owned by the Investor
as of the date of this Agreement, in accordance with the terms of the Investors’
Rights Agreement. 
 

 
2

 
 

5.            
Representations and Warranties.
 
(a)           
The Company represents and warrants to the Investor as follows:
 
(i)           The Company has the requisite corporate power and authority to
execute this Agreement, to issue the Conversion Shares pursuant hereto, and to
perform its obligations under this Agreement.
 
(ii)           The execution and delivery of this Agreement has been duly and
validly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders in connection therewith.
 
(iii)           This Agreement has been duly and validly executed and delivered
by the Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Conversion Shares, when issued in accordance with the terms of
this Agreement, will be validly issued, fully-paid and non-assessable.
 
(iv)           The Board has taken all such actions as are necessary and
appropriate to approve, for purposes of Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the disposition and cancellation
or deemed disposition and cancellation of the Note and the acquisition by the
Investor of the Conversion Shares pursuant to the terms of this Conversion
Agreement and to cause such dispositions, cancellations and/or acquisitions to
be exempt under Rule 16b-3 promulgated under the Exchange Act.
 
(b)           
The Investor represents to the Company that the Investor has the requisite power
and authority to enter into this Agreement and to perform its obligations under
this Agreement. The execution and delivery by Investor of this Agreement has
been duly and validly authorized by Investor’s governing body and no further
consent or authorization is required. This Agreement has been duly and validly
executed and delivered by the Investor and constitutes a valid and binding
obligation of Investor, enforceable against Investor in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.
 
6.            
Restriction on Transfer. SHSP Holdings acknowledges that issuance of the
Conversion Shares will not be registered under the Securities Act of 1933 or
registered or qualified under any applicable state securities laws in reliance
upon exemptions from such registration and qualification requirements.
Accordingly, a legend in substantially the following form shall be affixed to
the Conversion Shares:
 

 
3

 
 

THE ISSUANCE OF THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS IN
RELIANCE ON EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS.
THIS SECURITY MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
7.            
Miscellaneous.
 
 (a)           Return of Note. SHSP Holdings hereby covenants to return the
original Note to the Company as promptly as possible, but in no event more than
five (5) business days, following the date on which the Conversion Shares are
issued and transmitted to SHSP Holdings by the Company in accordance with
Section 1(b) hereof.
 
(b)           Governing Law. This Agreement shall be governed by and construed
in accordance with laws of the State of Delaware, without giving effect to any
choice of law or conflict of laws rules or provisions.
 
(c)           Amendment and Waiver. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), and this
Agreement may be terminated, only with the written consent of all of the parties
hereto.
 
 (d)           Entire Agreement. This Agreement, the Investors’ Rights
Agreement, the Note and the Note Purchase Agreement constitute the entire
agreement among the parties relative to the specific subject matter hereof and
thereof and supersede any and all previous agreements among the parties or any
of them relative to the specific subject matter hereof and thereof.
 
(e)           Notices. All notice or other communication required or permitted
to be given under this Agreement shall be in writing and shall be given by (i)
personal delivery, which notice shall be effective when actually delivered, (ii)
private overnight courier, which notice shall be effective on the day of
delivery, (iii) by facsimile or electronic mail, which notice shall be effective
upon confirmation of transmission, or (iv) certified or registered mail, which
notice shall be effective three business days after being deposited in the mail,
postage prepaid. Any such notice, to be valid, must be addressed (x) if sent to
the Company, to the Company’s principal executive offices, and (y) if sent to
SHSP Holdings or to Evercel Holdings, at such party’s notice address, facsimile
number or electronic mail address set forth on the signature page to this
Agreement or to such other address as such Investor has specified by prior
written notice to the other parties hereto after the date hereof.
 
(f)           Counterparts. This Agreement may be executed in two or more
counterparts (including by means of facsimile or electronically scanned copies),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(g)           Successors and Assigns. This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties. Subject to
the foregoing, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.
 

 
4

 
 
 
 (h)           No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person or entity other than the parties hereto and
their respective successors and permitted assigns.
 
(i)           Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at law or equity.
 
 

 
 
[Signature page follows]
 
 
 
5

 
 
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Note
Conversion Agreement as of the date first above written.
 
 
SHARPSPRING, INC.
 

By: /s/ Richard Carlson
Name: Richard Carlson

Title: CEO 

 
THE INVESTORS:
 
SHSP HOLDINGS, LLC
 
By: /s/ Daniel Allen
Name: Daniel Allen

Title: Manager

 
Notice address for SHSP Holdings, LLC:
 

228 Park Avenue South, Suite 90959
New York, New York 10003
 
E-mail: ___________________________________
 
Facsimile: 234-421-1020
 
EVERCEL HOLDINGS, LLC
 

By: /s/ Daniel Allen

Name: Daniel Allen

Title: Manager 

 
228 Park Avenue South, Suite 90959
New York, New York 10003
 
E-mail: ___________________________________
 
Facsimile: _________________________________
 
 
 
6

 

 
EXHIBIT A
 

FORM OF LETTER OF RESIGNATION
 
RESIGNATION
 
I, Daniel C. Allen, hereby resign from my position as a member of the Board of
Directors of SharpSpring, Inc. (the “Company”) and any subsidiary of the
Company, and from any other fiduciary or other positions with each of the
Company and any subsidiary of the Company, which resignation shall be effective
immediately upon acceptance by the Board of Directors at any such time as it may
determine in its sole discretion.
 
Delivery of a facsimile or portable document format signature of the undersigned
shall be effective to bind the undersigned to this instrument.
 
IN WITNESS WHEREOF, the undersigned has executed this Resignation as of the
______ day of ___________, 2019.
 
 
_________________________________________
Daniel C. Allen
 
 
 
 
7
